PER CURIAM.
The record excerpts attached to the order summarily denying David Mayolo’s rule 3.850 motion do not conclusively refute his allegations that the public defender’s office had a conflict due to its prior representation of a state witness and that he was not given prior notice that a fee for the public defender’s services would be assessed. The order denying the motion is reversed and the case is remanded for evidentiary hearing or attachment of additional record excerpts that show that Mayolo is not entitled to any relief on those two issues. We agree with the trial court’s denial of the remainder of his claims.
GLICKSTEIN, STONE and POLEN, JJ., concur.